Exhibit 10.2

 

ONE EXETER PLAZA
BOSTON, MASSACHUSETTS
(THE “BUILDING”)

 

SECOND AMENDMENT
MAY 29, 2015

 

 

 

LANDLORD:

 

CPT One Exeter Plaza, LLC, a Delaware limited liability company with a principal
place of business c/o AEW Capital Management, L.P., Two Seaport Lane, World
Trade Center East, Boston, MA 02210

 

 

 

 

 

 

 

TENANT:

 

EPIRUS Biopharmaceuticals, Inc., a Delaware corporation

 

 

 

 

 

 

 

EXISTING PREMISES:

 

An area on the eighth (8th) floor of the Building, containing 7,955 square feet
of Rentable Floor Area, as shown on Exhibit A, attached to this Second Amendment

 

 

 

 

 

ORIGINAL LEASE DATA:

 

 

 

 

 

 

 

 

 

 

 

LEASE EXECUTION DATE:

 

March 8, 2013

 

 

 

 

 

 

 

EXPIRATION DATE:

 

September 30, 2021

 

 

 

 

 

 

 

PREVIOUS LEASE AMENDMENTS:

 

First Amendment to Lease dated May 15, 2014

 

 

 

 

 

SECOND AMENDMENT:

 

 

 

 

 

 

SECOND AMENDMENT ADDITIONAL PREMISES:

 

An area on the eighth (8th) floor of the Building, containing 2,910 square feet
of Rentable Floor Area, as further defined in Section 3 below and as shown on
Exhibit B attached hereto.

 

--------------------------------------------------------------------------------


 

 

 

SECOND AMENDMENT ADDITIONAL PREMISES COMMENCEMENT DATE:

 

As defined in Exhibit C.

 

 

 

 

 

 

 

SECOND AMENDMENT ADDITIONAL PREMISES EXPIRATION DATE:

 

September 30, 2021, unless Landlord delivers Landlord’s Termination Notice, as
set forth in Section 9 herein.

 

WHEREAS, Landlord and Tenant are parties to that certain Lease dated and
executed as of March 8, 2013, as amended by a First Amendment to Lease dated
May 15, 2014 (as so amended, the “Lease”) with respect to the Existing Premises,
as the same are more particularly set forth in said Lease; and

 

WHEREAS, Tenant desires to lease additional premises from Landlord, to wit, said
Second Amendment Additional Premises; and

 

WHEREAS, Landlord is willing to lease the Second Amendment Additional Premises
to Tenant      NOW THEREFORE, the parties hereby agree that the above-referenced
Lease is hereby amended as follows:

 

1.                   RECITALS.

 

The foregoing recitals set forth above are hereby incorporated into this Second
Amendment as fully as if set forth herein in this Section 1.  Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Lease.

 

2.                   EXISTING PREMISES.

 

Tenant shall continue to lease the Existing Premises under the terms of the
Lease, as amended by this Second Amendment.

 

3.                   DEMISE OF SECOND AMENDMENT ADDITIONAL PREMISES.

 

Landlord hereby agrees to lease to Tenant and Tenant hereby agrees to lease from
Landlord the portion of the eighth (8th) floor of the Building shown on
Exhibit B to this Second Amendment containing 2,910 rentable square feet (the
“Second Amendment Additional Premises”) beginning on the Second Amendment
Additional Premises Commencement Date and continuing until the Expiration Date. 
As of the Second Amendment Additional Premises Commencement Date, the Second
Amendment Additional Premises shall be added to and leased by Tenant as part of
the Premises under the Lease and shall then contain a total of 10,865 rentable
square feet on the eighth (8th) floor of the Building.  Further, effective as of
the Second Amendment Additional Premises Commencement Date, the economic terms
of the Lease shall be modified as set forth below.

 

2

--------------------------------------------------------------------------------


 

A.            The Rent for the Existing Premises (without the Second Amendment
Additional Premises) shall remain unchanged from that set forth in the Lease, as
amended by the First Amendment.

 

B.            The schedule of Annual Fixed Rent, with respect to the Second
Amendment Additional Premises only, shall be as follows:

 

Period

 

Annual Rate Per
Rentable Square Foot

 

Annual
Fixed Rent

 

Monthly
Installment

 

Second Amendment Commencement Date — 9/30/16

 

$

57.00

 

$

165,870.00

 

$

13,822.50

 

10/1/16 — 9/30/17

 

$

58.00

 

$

168,780.00

 

$

14,065.00

 

10/1/17 — 9/30/18

 

$

59.00

 

$

171,600.00

 

$

14,307.50

 

10/1/18 — 9/30/19

 

$

60.00

 

$

174,600.00

 

$

14,550.00

 

10/1/19 — 9/30/20

 

$

61.00

 

$

177,510.00

 

$

14,792.50

 

10/1/20 — 9/30/21

 

$

62.00

 

$

180,420.00

 

$

15,035.00

 

 

On and after the Second Amendment Additional Premises Commencement Date, the sum
of the Fixed Rent for the Existing Premises and the Fixed Rent for the Second
Amendment Additional Premises shall together be deemed the Fixed Rent for the
Premises.

 

C.            Section 1.2 of the Lease shall be amended so that, with respect to
the Second Amendment Additional Premises only:

 

1.                                      “Tenant’s Proportionate Share for Office
Operating Expenses” shall mean 1.58%;

 

2.                                      “Tenant’s Proportionate Share for Taxes”
shall mean 1.41%;

 

3.                                      “Base Year for Costs of Operations”
shall mean Calendar Year 2014; and

 

4.                                      “Base Year for Taxes” shall mean Fiscal
Year 2015.

 

D.            Section 7.1(A) of the Lease shall be amended such that, with
respect to the Second Amendment Additional Premises only, “Base Taxes” shall
mean Landlord’s Tax Expenses (hereinbefore defined) for the fiscal tax year 2015
(i.e., the period beginning July 1, 2014 and ending June 30, 2015).

 

E.            Section 7.2(A) of the Lease shall be amended such that, with
respect to the Second Amendment Additional Premises only, “Base Operating
Expenses” shall mean Operating Expenses for the Building for Calendar Year 2014
(i.e., the period beginning January 1, 2014 and ending December 1, 2014). Base
Operating Expenses shall not include market-wide cost increases due to
extraordinary circumstances, including but not limited to Landlord’s Force
Majeure, boycotts, strikes, conservation surcharges, embargoes or shortages,
none of which have occurred to Landlord’s knowledge as of the executed date
hereof.  Landlord agrees to provide

 

3

--------------------------------------------------------------------------------


 

notice to Tenant of such market wide cost increases as soon as practicable after
the occurrence of the same.”

 

4.                   CONDITION OF PREMISES.

 

Except for the Landlord’s Work (as defined below), Tenant acknowledges and
agrees that Tenant shall accept the Premises, including the Second Amendment
Additional Premises, in its “AS-IS” condition as of the Second Amendment
Additional Premises Commencement Date and Landlord shall have no obligation to
perform any tenant improvements.  Provided there is no default of Tenant under
the terms and conditions of the Lease, subject to the terms hereof and of the
Work Letter attached hereto as Exhibit C and made a part hereof (the “Work
Letter”), Landlord shall arrange for certain work to be performed in the Second
Amendment Additional Premises (“Landlord’s Work”).  Landlord’s Work shall be
performed by Landlord at Landlord’s sole cost and expense.  All other work or
improvements desired by Tenant shall be performed by Tenant in accordance with
the terms and conditions of the Lease and at Tenant’s sole cost and expense
without contribution or reimbursement from Landlord.

 

5.                   ELECTRICITY.

 

The Premises, including the Second Amendment Additional Premises, shall be
separately metered for electrical usage, and Tenant shall pay all applicable
utility charges directly to the provider of such utility.  Effective as of the
Second Amendment Commencement Date, Section 8.4(C) the Lease shall be amended
such that the second sentence of said subsection shall be deleted in its
entirety and of no further force or effect.

 

6.                   SECURITY DEPOSIT.

 

Effective as of the execution date of this Second Amendment: (a) Section 4 of
the First Amendment shall be deleted in its entirety; and (b) the Security
Deposit specified in Sections 1.2 and 17.27 of the Lease, which is currently
$185,615.00, shall be increased by $69,112.50, to $254,727.50 in total, which
Security Deposit shall be held subject to the terms and conditions of this
Lease, as amended hereby.  Notwithstanding the foregoing, provided that Tenant
is not then in default, and has not previously been in default under the terms
of the Lease beyond applicable notice and cure periods, then, Tenant shall have
the right to request that the Security Deposit be reduced as follows: 
(i) effective as of January 1, 2018, to $203,783.32; and (ii) effective as of
January 1, 2020, to $101,891.66.  In no event shall the Security Deposit be
reduced below the amount of $101,891.66.  Provided that Tenant has satisfied the
conditions precedent for such reduction, Landlord shall, within thirty (30) days
following Tenant’s request for the reduction, return to Tenant the requisite
amount of Security Deposit.

 

7.                   BROKER.

 

Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Amendment other than Cushman &
Wakefield of Massachusetts, Inc. (the “Broker”). In the event that any claim is
made against the Landlord relative to Tenant’s dealings with brokers other than
the Broker, Tenant shall defend the claim against Landlord with counsel of
Tenant’s selection, subject to Landlord’s reasonable approval, and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

 

4

--------------------------------------------------------------------------------


 

8.                   RIGHT OF FIRST OFFER.

 

A.            Subject to the rights of existing tenants of the Building
(including, without limitation,                , LLC) and for the benefit of
EPIRUS Biopharmaceuticals, Inc., only, Tenant shall have a right of first offer
(the “Right of First Offer”) on the Additional Space (as hereinafter defined)
during the Term (the “Offer Period”) on the terms and conditions hereinafter set
forth.  Before leasing such space to any third party (other than existing
tenants within the Additional Space) during the Offer Period, Landlord shall
notify Tenant of the anticipated availability during the Offer Period of the
eighth (8th) floor space which is contiguous to the Premises, containing 4,225
rentable square feet of space, as shown on Exhibit D attached hereto and
incorporated herein (the “Additional Space”), which notice (an “Offer Notice”)
shall constitute an offer to Tenant to lease all of the Additional Space so
offered pursuant to the terms hereof.  (Nothing in the foregoing shall require
Landlord to have a letter of intent or otherwise be in agreement for the
applicable Additional Space before providing a valid Offer Notice to Tenant.) 
Any Offer Notice shall identify the space available and the rental rate and
other terms and conditions (collectively, the “Terms”) under which Landlord
intends to offer such space to third parties for a five (5) year term.  Tenant
may exercise its Right of First Offer by notifying Landlord within ten (10) days
after receipt of an Offer Notice of Tenant’s election to lease the entire
Additional Space so offered.  If Tenant elects to lease the Additional Space
offered within the period provided, the lease of the Additional Space shall
commence thirty (30) days after Tenant’s exercise of such election.  The lease
of the Additional Space shall be upon all of the terms and conditions of the
Lease, except that the Term thereof shall be coterminous with the Term under the
Lease and shall be for no less than a twenty four (24) month term (a “Minimum
Term”).  The Annual Fixed Rent for the Additional Space (and for the original
Premises to the extent leased for any period beyond the initial Term) shall be
the rental rate set forth in Landlord’s Offer Notice.  Notwithstanding anything
contained herein to the contrary, the Offer Period shall not include any period
of time during which the remaining Term under the Lease is less than the Minimum
Term.

 

B.            Upon determination of the Annual Fixed Rent for the Additional
Space pursuant to the foregoing, the parties agree to execute an amendment to
the Lease acknowledging the same and setting forth the new Term for the Premises
and the Additional Premises.  Subject to the terms of the Lease regarding
construction on the Premises and if the Additional Space is then vacant, Tenant
may enter the Additional Space during the thirty (30) day period following
Tenant’s election to lease the Additional Space for the purpose of making tenant
improvements to the Additional Space, such use to be at no rental cost to
Tenant; provided however that if Tenant occupies the Additional Space for its
intended purpose, the commencement date for the term for such Additional Space
shall be deemed instead to be the occupancy date.  If Tenant fails to elect
timely to lease pursuant to any Offer of Additional Space, Landlord shall be
entitled at any time thereafter and from time to time to lease the Additional
Space to any party without need of notifying Tenant or reoffering the Additional
Space to Tenant and the Right of First Offer as to all other Additional Premises
shall also lapse and be of no further force or effect whatsoever.

 

C.            In order for Tenant’s exercise of the Right of First Offer to be
effective (or for Landlord’s duty to provide an Offer Notice to exist) at the
time of Landlord’s Offer Notice and at the time the term for the Additional
Space is to commence, this Lease must be in full force and effect, Tenant shall
not be in default at either time of any of the terms, covenants, or conditions

 

5

--------------------------------------------------------------------------------


 

of the Lease beyond any applicable cure period, and the remaining Term under the
Lease shall not be for less than a Minimum Term; and provided further that
Tenant, a Permitted  Tenant Successor and/or Tenant Affiliates must then be
occupying one hundred (100%) percent of the Premises and has not sublet any of
the Premises or assigned this Lease.

 

9.                   LANDLORD’S TERMINATION RIGHT.

 

In the event that                , L.L.C., an existing tenant in the Building,
elects to lease the Second Amendment Additional Premises, Landlord shall have
the right to terminate this Lease solely with respect to the Second Amendment
Additional Premises (“Landlord’s Termination Option”), such termination to be
effective as of September 30, 2018 (such date, if so exercised, the “Early
Termination Date”).  In order to exercise its right to terminate this Lease,
Landlord shall give notice (“Landlord’s Termination Notice”) thereof to Tenant,
on or before August 31, 2018, whereupon the Lease shall terminate, solely with
respect to the Second Amendment Additional Premises, on the Early Termination
Date as fully and completely as if such date were the date set forth above for
the termination of this Lease.

 

10.            NO CLAIMS.

 

In consideration of the foregoing, Tenant acknowledges that, as of the date
hereof, Tenant has no claims, defenses, rights of set-off or counterclaims
against Landlord with respect to the Lease or the Premises, and has no knowledge
of any default by Landlord under the Lease.

 

11.            CAPITALIZED TERMS/RECITALS/EXHIBITS.

 

Capitalized terms used in this Amendment without being defined herein shall have
the respective meaning ascribed to them in the Lease.  The recitals at the
introduction to this Amendment and the attachments hereto are hereby
incorporated by reference.

 

12.            RATIFICATION.

 

As hereby amended, the Lease is ratified, confirmed and approved in all
respects.

 

EXECUTED under seal as of the date first above-written.

 

LANDLORD:

 

TENANT:

 

 

 

CPT ONE EXETER PLAZA, LLC

 

EPIRUS BIOPHARMACEUTICALS, INC.

 

 

 

By:

/s/ Daniel J. Bradley

 

By:

/s/ Thomas Shea

Print Name: Daniel J. Bradley

 

Print Name: Thomas Shea

Print Title: Authorized Signatory

 

Print Title: CFO

Hereunto duly authorized

 

Hereunto duly authorized

 

 

 

Date Signed:

5/29/15

 

Date Signed:

5/19/15

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CURRENT PREMISES

 

[g121491ke03i001.jpg]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SECOND AMENDMENT ADDITIONAL PREMISES

 

[g121491ke03i002.jpg]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WORK LETTER

 

This Exhibit is attached to and made a part of that certain Second Amendment to
Lease Agreement dated as of the 29th day of May, 2015 (the “Second Amendment”),
by and between CPT One Exeter Plaza, LLC (“Landlord”) and EPIRUS
Biopharmaceuticals, Inc. (“Tenant”).

 

1.              LANDLORD’S WORK.  Landlord agrees to perform the work
(“Landlord’s Work”) within the Premises as set forth on the initial
specifications attached as Exhibit C-1 and incorporated herein by reference. 
Landlord shall exercise commercially reasonable efforts to substantially
complete the Landlord’s Work.  So long as Landlord is diligently pursuing the
completion of Landlord’s Work in a commercially reasonable manner, Tenant shall
have no claim against Landlord for failure to substantially complete the
Landlord’s Work by any specified date and no diminution or abatement of Fixed
Rent or other compensation shall or will be claimed by Tenant as a result
therefrom, nor shall this Lease or any of the obligations of Tenant be affected
or reduced by reason of such delay in substantial completion or by reason of any
disruption to Tenant’s business due to construction.

 

2.              SECOND AMENDMENT ADDITIONAL PREMISES COMMENCEMENT DATE.

 

(A)  The Second Amendment Additional Premises Commencement Date shall be the
earlier of: (i) the Substantial Completion Date, as defined in Section 2(C) of
this Exhibit, or (ii) if the Substantial Completion Date has not occurred but
if, with Landlord’s consent, Tenant takes possession of the whole or any part of
the Second Amendment Additional Premises for the Permitted Use, the Second
Amendment Additional Premises Commencement Date shall be the date on which
Tenant takes such possession.  As soon as may be convenient after the Second
Amendment Additional Premises Commencement Date has been determined, Landlord
and Tenant agree to join with each other in the execution of a written letter
memorializing the Second Amendment Additional Premises Commencement Date, the
Second Amendment Additional Premises Expiration Date, such letter to be in the
same form attached to the Lease as Exhibit E.

 

(B)  The “Actual Substantial Completion Date” of Landlord’s Work shall be
defined as the date on which Landlord’s architect certifies that the Landlord’s
Work is substantially complete, other than Punch List Items, as defined below.

 

(C)  The “Substantial Completion Date” shall be defined as the Actual
Substantial Completion Date, except that if Landlord is delayed in the
performance of Landlord’s Work by reason of any Tenant Delay, as defined below,
then the Substantial Completion Date shall be deemed to be the date that the
Actual Substantial Completion Date would have occurred but for such Tenant
Delay.  Tenant agrees that no Tenant Delay shall delay commencement of the Term
or Tenant’s obligation to pay rent, regardless of the reason for such Tenant
Delay or whether or not it is within the control of Tenant.

 

9

--------------------------------------------------------------------------------


 

3.              DEFINITIONS.

 

(A)  “Punch List Items” shall be defined as incomplete items of work and
adjustment of equipment and fixtures in the Second Amendment Additional
Premises, provided that the incompleteness of such items, and Landlord’s
completion thereof, does not cause material interference with Tenant’s use of
the Second Amendment Additional Premises for the Permitted Use.  The Punch List
Items shall be set forth in a so-called punch list prepared and signed by Tenant
and Landlord.  The Landlord shall complete, as soon as conditions practically
permit, all Punch List Items, and Tenant shall cooperate with Landlord in
providing access to the Second Amendment Additional Premises as may be required
to complete such work in a normal manner.

 

(B)  “Tenant Delay” shall be defined as any delay in the performance of
Landlord’s Work to the extent that such delay is:

 

(i)                                     due to special work (i.e., long-lead
items of which Landlord or Contractor advises Tenant in writing at the time that
Landlord approves Tenant’s plans); or

 

(ii)                                  due to changes, alterations or additions
required or made by Tenant in the layout or finish of the Second Amendment
Additional Premises or any part thereof as reflected in the Initial Plan and
Budget; or

 

(iii)                               caused by delay and/or default on the part
of Tenant or its contractors including, without limitation, the utility
companies and other entities furnishing communications, data processing or other
service or equipment; or

 

(iv)                              caused by Tenant or any representative of
Tenant in taking any action, or in failing to take any action which Tenant is
required to take (including, without limitation, failing to timely respond
within the time periods set forth in this Exhibit or unreasonably withholding
any approval required of Tenant under this Exhibit).  If no time period is
specified in Exhibit C-1 or elsewhere in this Exhibit for any action which must
be taken by Tenant in connection with the performance of Landlord’s Work, Tenant
shall be required to take such action within five (5) business days after Tenant
receives a written request to take such action.

 

4.              PERFORMANCE OF LANDLORD’S WORK; COST OF LANDLORD’S WORK BUILDING
WORK

 

Landlord shall engage a contractor designated by Landlord (“General Contractor”)
as the general contractor to perform the Landlord’s Work.  Landlord’s Work shall
be performed at Landlord’s sole cost and expense.

 

5.              WORK PERFORMED BY TENANT.  The parties acknowledge that Tenant
may be employing contractors in preparing the Premises for Tenant’s occupancy to
install wiring, telecommunications and data systems, security systems, and
furnishings in the Second Amendment Additional Premises (“Tenant Work”).  Any
Tenant Work shall be done in accordance with the requirements of the Lease.  In
addition:

 

10

--------------------------------------------------------------------------------


 

(A)  Landlord or General Contractor shall give Tenant reasonable advance notice
of the date on which the Premises will be ready for such other contractors.

 

(B)  Tenant shall take all necessary measures to the end that Tenant’s
contractors shall cooperate with Landlord’s contractors in all ways so as to
avoid any delay to the work being performed by Landlord’s contractors or any
other conflict with the performance of the work of Landlord’s contractors.  All
of Tenant’s Work shall be coordinated with any work being performed by, or for,
Landlord, and in such manner as to maintain harmonious labor relations.

 

6.              QUALITY AND PERFORMANCE OF WORK.

 

(A)  Quality of Work.  All construction work required or permitted by this Lease
shall be done in a good and workmanlike manner and in compliance with all
applicable laws, ordinances, rules, regulations, statutes, by-laws, court
decisions, and orders and requirements of all public authorities (“Legal
Requirements”) and all insurance requirements.

 

(B)  Correction of Defects.  Landlord warrants to Tenant that Landlord’s Work
will be performed free from defects in workmanship and materials (“Landlord’s
Warranty”).  Landlord’s Warranty shall be subject to the exclusions which are
set forth in Section 3.5.1 of the form A201 General Conditions published by the
American Institute of Architects (1997 edition).  Landlord’s obligations under
this Section 6(B) shall only apply during the Warranty Period, as hereinafter
defined.  The “Warranty Period” shall be twelve months after the Second
Amendment Additional Premises Commencement Date; however, Tenant agrees to
notify Landlord promptly after Tenant’s discovery of any alleged defect. 
Landlord agrees to correct or repair, at Landlord’s expense, items which are in
breach of Landlord’s Warranty or which otherwise are incomplete or do not
conform to the work contemplated under Exhibit C-1, provided that Landlord
receives written notice of the need for such correction or repair prior to the
end of the Warranty Period.  Landlord shall be deemed to have satisfied all of
its obligations under this Exhibit (including, without limitation, its
obligations under this Section 6(B)) to the extent that Landlord has not
received written notice of the need for corrective work or repairs prior to the
end of the Warranty Period.  The provisions of this Section 6(B) shall not
relieve Landlord of any obligation which Landlord has to make repairs or to
perform maintenance pursuant to the Lease.

 

7.              DISPUTES.  Any dispute between the parties with respect to the
provisions of this Exhibit shall be submitted to arbitration in accordance with
Section 17.32 of the Lease.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

LANDLORD’S WORK

 

Landlord will provide a “turnkey” buildout, using building standard materials
and specifications, to include the following:

 

·                  Include a sink in the existing kitchenette area

·                  Construct three (3) additional offices along the windowline
overlooking the Charles River side of the Building

·                  New ceiling tiles and lights

·                  New paint and carpet throughout the Premises

 

Voice, data, cabling and other furniture fixtures and equipment to be provided
by the Tenant.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ADDITIONAL SPACE

 

[g121491ke03i003.jpg]

 

13

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMMENCEMENT DATE AGREEMENT

 

Reference is made to that certain Lease by and between CPT One Exeter Plaza,
LLC, a Delaware limited liability company, as Landlord and EPIRUS
Biopharmaceuticals, Inc., a Delaware corporation, as Tenant, and dated March 8,
2013, amended by the First Amendment dated May 15, 2014, and amended by the
Second Amendment dated May 29, 2015.

 

Landlord and Tenant hereby confirm and agree that the Second Amendment
Additional Premises Commencement Date under the Lease is October 1, 2015, and
that the Lease Term expires on September 30, 2021.

 

This Commencement Date Agreement is executed as a sealed instrument as of
October 01, 2015.

 

 

LANDLORD:

 

 

 

CPT One Exeter Plaza, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

TENANT:

 

 

 

EPIRUS Biopharmaceuticals, Inc.

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

14

--------------------------------------------------------------------------------